﻿On behalf of the
Government and the people of the Republic of the
Marshall Islands allow me to offer cordial
congratulations to the President on his election as
President of the General Assembly at its fifty-sixth
session, and to offer the Marshall Islands unreserved
cooperation in our deliberations at this session.
I must also express my sincere gratitude to his
predecessor, Mr. Harri Holkeri, whose outstanding
leadership was instrumental in making the fifty-fifth
session, coined the Millennium Assembly, highly
successful.
The Republic of the Marshall Islands also pays
tribute to Mr. Kofi Annan on his re-election to a second
term as Secretary-General, as well as on winning the
prestigious Nobel Peace Prize, which is a very well-
deserved and timely recognition of the Organization
and of the Secretary-General’s wisdom and dedication
to the service of mankind.
It is with a heavy heart and deep sorrow that the
Government of President Kessai Note and the people of
the Republic of the Marshall Islands reiterate to the
Government and people of the United States of
America their deepest sympathy and condolences for
the suffering and pain caused by the terrorist attacks of
11 September. Similarly, we wish to convey our
heartfelt sympathy and condolences to the other great
nations that were directly affected by that tragic and
inhuman act. They were not alone in their daily trials
and tribulations; the Republic of the Marshall Islands
was with them. Furthermore, we extend our solidarity
and condolences to the Government and people of the
Dominican Republic, who suffered losses in the recent
crash of American Airlines flight 587.
The Republic of the Marshall Islands condemns
all acts of terrorism. I am pleased to inform the
Assembly of the ratification by the Government of the
Marshall Islands of six conventions and treaties related
to terrorism. They are the Convention on the Physical
Protection of Nuclear Material, the Convention on the
Prevention and Punishment of Crimes against
Internationally Protected Persons, including Diplomatic
Agents, the International Convention for the
Suppression of Terrorist Bombings, the Convention for
the Suppression of the Financing of Terrorism, the
Convention on the Marking of Plastic Explosives for
the Purpose of Detection, and the International
Convention against the Taking of Hostages.
The marked worldwide increase in behaviours
abhorrent to human dignity, freedom and basic rights of
innocent people encouraged the early ratification of the
Rome Statute by the Marshall Islands, which calls for
the establishment of an International Criminal Court.
The Republic of the Marshall Islands welcomes an
early establishment of the Court and the
implementation of its mandate.
The Republic of the Marshall Islands remains
fully committed to the principles enshrined in the
31

human rights bill. The Government is currently in the
process of ratifying the following conventions: the
Convention against Torture and Other Cruel, Inhuman
or Degrading Treatment or Punishment; the
International Convention on the Elimination of All
Forms of Racial Discrimination; the United Nations
International Covenant on Economic, Social and
Cultural Rights; and the International Covenant on
Civil and Political Rights. We are committed to accede
to them in a timely manner.
Given the unique conditions under which we seek
our livelihood, our Government has been readily
supportive of new scientific breakthroughs and
innovations for the betterment of the world. However,
we feel there are certain scientific initiatives that run
counter to human decency. In this regard, we fully
associate ourselves with the call by the Governments of
Germany and of France for a universal convention
banning human cloning for reproductive purposes. We
believe that such a scientific endeavour would directly
violate the Universal Declaration on the Human
Genome and Human Rights, drawn up by the United
Nations Educational, Scientific and Cultural
Organization and endorsed by the General Assembly in
resolution 53/152. Article 11 of that Declaration
specifies that
“Practices which are contrary to human dignity,
such as reproductive cloning of human beings,
shall not be permitted.”
As in the past, the Republic of the Marshall
Islands will continue to voice in the strongest terms
possible and in the best form at its disposal, its
concerns and fears over issues relating to climate
change and rising sea levels. The Assembly is aware
that several Pacific island countries are represented in
this Organization. Like other small island countries, the
Republic of the Marshall Islands is plagued by a unique
set of problems. Our coastal zones have become highly
vulnerable to erosion, our groundwater systems are
affected by high levels of saltwater intrusion, and
increasing salinity is having a direct impact on our
subsistence cropping. Such vulnerabilities, together
with prolonged drought, constitute a deadly peril for
our health and survival.
We welcome the successful outcome of the sixth
session of the Conference of the Parties to the United
Nations Framework Convention on Climate Change,
which recently concluded in Marrakesh. The Kyoto
Protocol is the best available solution to address our
environmental concerns. We should be able to look
back in the coming days and commend ourselves for
the mission that is to be accomplished. We owe it to
our children and to our children’s children.
The Millennium Declaration, adopted by heads of
State or Government during the Millennium Assembly,
should serve as our guiding framework and road map
for achieving sustainable development, eradicating
poverty, combating HIV/AIDS, preventing illegal
trafficking in small arms and safeguarding the
environment.
Immediately following the Millennium Assembly,
President Kessai H. Note convened a broad-based
economic and social summit, the outcome of which
was the development of a national planning vision — a
guiding framework for a long-term national
development programme. I commend Member States
for their generous support and assistance for this
initiative.
The Government of the Republic of the Marshall
Islands is of the view that the United Nations must
move forward proactively in its reform process. We
commend the Secretary-General for his reform
programme. However, much more needs to be done.
We encourage the Fifth Committee and United Nations
funds and programmes to support and cooperate in the
reform process.
The Government of the Republic of the Marshall
Islands fully supports the expansion of the Security
Council in both the permanent and non-permanent
categories, based on equity, to include developed and
developing countries so as to respond to the realities
and challenges of our contemporary world. We note
that certain issues need to be agreed on. We should
move forward with broad-based agreement and revisit
our differences.
Now that this Organization has 189 Member
States, 14 of them being from the Pacific region, the
reconfiguration of our electoral groupings should be an
additional matter to be placed on the table. It may be a
complex issue, but through our collective efforts and
inspiration, the goal can be achieved, and it should be
considered without further delay.
The exclusion from this body and its related
agencies of the Republic of China on Taiwan is a
major, serious hindrance to the Government of the
32

Republic of China on Taiwan in its pursuit of its
fundamental rights to participate in international
dialogue and regional organizations and activities. The
time has come once again to reconsider the exclusion
of the Republic of China on Taiwan from this
prestigious body. There is so much that the Republic of
China on Taiwan could do, in cooperation with the
United Nations system, in the areas of sustainable
development, technology, health, peace and prosperity.
In conclusion, the Republic of the Marshall
Islands pledges its commitment to the principles
enshrined in the Charter of the United Nations.
God bless the United Nations.



